Title: From Thomas Jefferson to John Jay, 3 August 1788
From: Jefferson, Thomas
To: Jay, John


          
            
              Sir
            
            Paris Aug. 3. 1788
          
          My last letters to you were of the 4th. and 23d. of May, with a postscript of the 27th. Since that I have been honoured with yours of Apr. 24. May 16. and June 9.
          The most remarkeable internal occurrences since my last are these. The Noblesse of Bretagne, who had received with so much warmth the late innovations in the government, assembled and drew up a memorial to the king and chose 12. members of their body to come and present it. Among these were the Marquis de la Rouerie (Colo. Armand.) The king considering the Noblesse as having no legal right to assemble, declined receiving the memorial. The deputies, to give greater weight to it, called a meeting of the landed proprietors of Bretagne, resident at Paris, and proposed to  them to add their signatures. They did so, to the number of about 60. of whom the Marquis de la Fayette was one. The 12. deputies, for having called this meeting were immediately sent to the Bastille, where they now are, and the Parisian signers were deprived of such favors as they held of the court. There were only four of them however who held any thing of that kind. The Marquis de la Fayette was one of these. They had given him a military command to be exercised in the South of France during the months of Aug. and September of the present year. This they took from him; so that he is disgraced in the antient language of the court, but, in truth, honourably marked in the eyes of the nation. The ministers are so sensible of this that they have had separately private conferences with him, to endeavour thro’ him to keep things quiet. From the character of the province of Bretagne it was much apprehended for some days that the imprisonment of their deputies would have produced an insurrection. But it took another turn. The Cours intermediaires of the Province, acknowledged to be a legal body, deputed 18. members of their body to the king. To these he gave an audience, and the answer, of which I send you a copy. This is hard enough. Yet I am in hopes the appeal to the sword will be avoided, and great modifications in the government be obtained, without bloodshed. As yet none has been spilt, according to the best evidence I have been able to obtain, notwithstanding what the foreign newspapers have said to the contrary. The convocation of the States general is now become inevitable. Whenever the time shall be announced certainly, it will keep the nation quiet till they meet. According to present probabilities this must be in the course of the next summer. But to what movements their meeting and measures may give occasion cannot be foreseen. Should a foreign war take place, still they must assemble the States-general, because they cannot, but by their aid, obtain money to carry it on. Monsieur de Malesherbe will I believe retire from the king’s council. He has been much opposed to the late acts of authority. The Baron de Breteuil has resigned his secretaryship of the domestic department. Certainly not for the same reasons, as he is known to have been of opinion that the king had compromitted too much of his authority. The real reason has probably been an impatience of acting under a principal minister. His successor is M. de Villedeuil, lately Comptroller general. The Ambassadors of Tippoo-Saïb are arrived here. If their mission has any other object than that of pomp and ceremony, it is not yet made known, tho’ this court has not avowed that they are in possession  of Trincomale, yet the report is believed, and that possession was taken by general Conway in consequence of orders given in the moment that they thought a war certain. The dispute with the States general of the United Netherlands on account of the insult to M. de St. Priest, does not tend as yet towards a settlement. He has obtained leave to go to the waters, and perhaps, from thence he may come to Paris to await events. Sweden has commenced hostilities against Russia by the taking a little fortress by land. This having been their intention, it is wonderful that when their fleet lately met three Russian ships of 100 guns each, they saluted, instead of taking them. The Empress has declared war against them in her turn. It is well understood that Sweden is set on by England and paid by Turkey. The prospect of Russia has much brightened by some late successes. Their fleet of gallies and gunboats, 27. in number having been attacked by 57. Turkish vessels of the same kind commanded by the Captain Pacha, these were repulsed with the loss of three vessels. In this action, which was on the 18th. of June, Admiral Paul Jones commanded the right wing of the Russians, and the prince of Nassau the left. On the 26th. of the same month, the Turkish principal fleet, that is to say their ships of the line, frigates &c. having got themselves near the swash at the mouth of the Boristhenes, the prince of Nassau took advantage of their position, attacked them, while so engaged in the mud that they could not manoeuvre, burnt six, among which was the Admiral’s and Viceadmiral’s, took two, and made between 3. and 4000 prisoners. The first reports gave this success to Admiral Paul Jones; but it is now rendered rather probable that he was not there, as he commands the vessels of war, which are said not to have been there. It is supposed his presence in the affair of the 18th. was accidental. But if this success has been as compleat as it is represented, the Black sea must be tolerably open to the Russians: in which case we may expect, from what we know of that officer, that he will improve to the greatest advantage the situation of things on that sea. The Captain Pacha’s standard was taken in the last action, and himself obliged to make his escape in a small vessel. Prince Potemkin immediately got under march for Oczakow, to take advantage of the consternation into which that place was thrown.
          The Spanish squadron, after cruising off the Western isles and cape St. Vincent, is returned into port.
          A dispute has arisen between the Papal see and the king of Naples which may in it’s progress enable us to estimate what degree  of influence that see retains at the present day. The kingdom of Naples, at an early period of it’s history, became feudatory to the see of Rome, and in acknolegement thereof has annually paid a hackney to the Pope in Rome, to which place it has been always sent by a splendid embassy. The hackney has been refused by the king this year, and the Pope, giving him three months to return to obedience, threatens, if he does not, to proceed seriously against him.
          About three weeks ago a person called on me, and informed me that Silas Deane had taken him in for a sum of 120 guineas, and that, being unable to obtain any other satisfaction, he had laid hands on his account book, and letter book, and had brought them off to Paris, to offer them first to the United States, if they would repay him his money, and, if not, that he should return to London and offer them to the British minister. I desired him to leave them with me four and twenty hours that I might judge whether they were worth our notice. He did so. They were two volumes. One contained all his accounts with the U.S. from his first coming to Europe, to Jan. 10. 1781. Presuming that the Treasury board was in possession of this account till his arrival in Philadelphia Aug. 1778. and that he had never given in the subsequent part, I had that subsequent part copied from the book, and now inclose it, as it may on some occasion or other perhaps, be useful in the Treasury office. The other volume contained all his correspondencies from Mar. 30. to Aug. 23. 1777. I had a list of the letters taken, by their dates and addresses, which will enable you to form a general idea of the collection. On perusal of many of them I thought it desireable that they should not come to the hands of the British minister, and from an expression dropped by the possessor of them, I believe he would have fallen to 50. or 60. guineas. I did not think them important enough however to justify my purchasing them without authority; though, with authority, I should have done it. Indeed I would have given that sum to cut out a single sentence which contained evidence of a fact not proper to be committed to the hands of enemies. I told him I would state his proposition to you and await orders. I gave him back the books, and he returned to London without making any promise that he would await the event of the orders you might think proper to give.
          News of the accession of nine states to the new form of federal government has been received here about a week. I have the honour to congratulate you sincerely on this event. Of it’s effect at home you are in the best situation to judge. On this side the Atlantic it is  considered as a very wise reformation. In consequence of this, speculations are already begun here to purchase up our domestic liquidated debt. Indeed I suspect that orders may have been previously lodged in America to do this as soon as the new constitution was accepted effectually. If it is thought that this debt should be retained at home, there is not a moment to lose; and I know of no means of retaining it but those I suggested to the Treasury board in my letter to them of March 29. The transfer of these debts to Europe will excessively embarrass, and perhaps totally prevent, the borrowing any money in Europe till these shall be paid off. This is a momentous object, and in my opinion should receive instantaneous attention. The gazettes of France to the departure of my letter will accompany it, and those of Leyden to the 22d. of July, at which time their distribution in this country was prohibited. How long the prohibition may continue I cannot tell. As far as I can judge it is the only paper in Europe worth reading. Since the suppression of the packet boats, I have never been able to find a safe conveiance for a letter to you, till the present by Mrs. Barclay. Whenever a confidential person shall be going from hence to London I shall send my letters for you to the care of Mr. Trumbul, who will look out for safe conveiances. This will render the epochs of my writing very irregular. There is a proposition under consideration for establishing packet boats on a more economical plan from Havre to Boston. But it’s success is incertain, and still more it’s duration. I have the honour to be with sentiments of the most perfect esteem & respect, Sir your most obedient & most humble servant,
          
            
              Th: Jefferson
            
          
        